DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 17/097,279 filed on 13 November 2020.
Claims 1-13 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed on 1 February 2021, 28 May 2021, and 19 October 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. § 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 



However, there is insufficient antecedent basis for these structural elements in these claims. Therefore the claims are indefinite.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 8 is directed towards facilitating administering funds in a trust via a distribution system in an automated manner. Claim 8 is directed to the abstract idea of using rules and/or instructions to facilitate trust funds administration while merely receiving (obtaining), storing, recording, and transmitting data/information in an automatic manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites: “receiving a request to create a distribution from a requestor; creating a distribution … ; obtaining recipient information from the requestor; appending the recipient information to a distribution … ; obtaining one or more distribution source information from the requestor; appending the one or more distribution source information … ; obtaining a condition for distribution from the requestor; appending the condition for the distribution … ; obtaining an advisor information from the requestor; appending the advisor information … ; generating the …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “hardware processor”, “memory”, “blockchain”, “distribution blockchain”, “voucher blockchain”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions to facilitate trust funds administration while merely receiving (obtaining), storing, and transmitting data/information in an automatic manner.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to facilitate trust funds administration while merely receiving (obtaining), storing, and transmitting data/information in an automatic manner using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 8 is not patent eligible.

Independent claim 1 recites substantially the same limitations as claim 8 above and are ineligible for the same reasons. The subject matter of claim 1 corresponds to the subject matter of claim 8 in terms 

Dependent claims 2-7 and 9-13  add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ameriks et al., US 8,185,464 (“Ameriks”) in view of Finlow-Bates, US 2017/0075941 (“Finlow-Bates”).

Re Claim 1: Ameriks discloses a system comprising: 

at least one hardware processor; and a memory storing instructions that, when executed by the at least one hardware processor, causes the at least one hardware processor to perform operations in a networked computing environment comprising: (C14 L22-38)

receiving a request to create a distribution from a requestor; creating a distribution blockchain; obtaining recipient information from the requestor; obtaining one or more distribution source information from the requestor; obtaining a condition for distribution from the requestor; obtaining an advisor information from the requestor; generating the distribution wherein the distribution comprises a control logic configured to control access to the distribution based on obtaining verification of the condition for distribution and the control logic is executed using the hardware processor configured to receive a first instruction from the recipient to open an account and a second instruction from the advisor to open an account; (C1 L38-53; C3 L14-35; C5 L35-42; C14 L22-52) 

Regarding the limitations comprising:

appending the recipient information to a distribution blockchain; appending the one or more distribution source information to the voucher blockchain; appending the condition for the distribution to the distribution blockchain; appending the advisor information to the distribution blockchain; appending the distribution to the distribution blockchain.

Finlow-Bates makes these teachings in a related endeavor (¶¶[0014-0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Finlow-Bates with the invention of Ameriks as disclosed above for the motivation of providing secure transaction processing. 
Re Claim 2: Ameriks in view of Finlow-Bates discloses the system of claim 1. Ameriks further discloses: 

wherein the instructions further comprises one or more of: obtaining a marital status from the requestor; obtaining spousal information from the requestor; obtaining spousal agreement from a spouse; confirming the marital status; generating a marital status completion block; (C1 L38-53; C3 L14-35; C5 L35-42; C14 L22-52) 

Regarding the limitations comprising:

appending the marital status completion block to the voucher blockchain. 
Finlow-Bates makes these teachings in a related endeavor (¶¶[0014-0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Finlow-Bates with the invention of Ameriks as disclosed above for the motivation of providing secure transaction processing. 
Re Claim 3: Ameriks in view of Finlow-Bates discloses the system of claim 1. Ameriks further discloses: 

wherein the instructions further comprises one or more of: obtaining a personalization input from the requestor for the one or more recipients; generating a personalization completion block; (C1 L38-53; C3 L14-35; C5 L35-42; C14 L22-52) 

Regarding the limitations comprising:

uploading the personalization completion block to the voucher blockchain. 
Finlow-Bates makes these teachings in a related endeavor (¶¶[0014-0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Re Claim 4: Ameriks in view of Finlow-Bates discloses the system of claim 1. Ameriks further discloses: 

wherein the instructions further comprises: obtaining a term for the distribution from the requestor; (C1 L38-53; C3 L14-35; C5 L35-42; C14 L22-52) 

Regarding the limitations comprising:

appending the term of the distribution to the distribution blockchain. 
Finlow-Bates makes these teachings in a related endeavor (¶¶[0014-0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Finlow-Bates with the invention of Ameriks as disclosed above for the motivation of providing secure transaction processing. 
Re Claim 5: Ameriks in view of Finlow-Bates discloses the system of claim 1. Ameriks further discloses: 

wherein the instructions further comprises one or more of: creating a distribution agreement; creating an account set-up form; creating a management agreement; creating an account transfer form; creating a margin agreement; creating an options agreement; creating a money movement agreement; generating a distribution documents completion block containing the one or more created forms and agreements; (C1 L38-53; C3 L14-35; C5 L35-42; C14 L22-52) 

Regarding the limitations comprising:

appending the distribution documents completion block to the distribution blockchain. 
Finlow-Bates makes these teachings in a related endeavor (¶¶[0014-0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Finlow-Bates with the invention of Ameriks as disclosed above for the motivation of providing secure transaction processing. 
Re Claim 6: Ameriks in view of Finlow-Bates discloses the system of claim 5. Ameriks doesn’t explicitly disclose:

wherein the system is configured to generate a unique hash value for each of the documents reviewed and signed based on a secure hash algorithm in real time and store each unique hash value on the distribution blockchain. 
Finlow-Bates makes these teachings in a related endeavor (¶¶[0014-0015, 0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Finlow-Bates with the invention of Ameriks as disclosed above for the motivation of providing secure transaction processing. 
Re Claim 7: Ameriks in view of Finlow-Bates discloses the system of claim 6. Ameriks further discloses: 

wherein the instructions further comprises one or more of: notifying the recipient of the distribution;  registering the distribution by the recipient; obtaining an approval of redemption documents from the recipient; generating a distribution delivery completion block;  (C1 L38-53; C3 L14-35; C5 L35-42; C14 L22-52) 

Regarding the limitations comprising:

appending the distribution delivery completion block to the distribution blockchain. 
Finlow-Bates makes these teachings in a related endeavor (¶¶[0014-0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Finlow-Bates with the invention of Ameriks as disclosed above for the motivation of providing secure transaction processing. 

Re Claim 8: Claim 8, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 8 is rejected in the same or substantially the same manner as claim 1.

Re Claim 9: Claim 9, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 9 is rejected in the same or substantially the same manner as claim 2.

Re Claim 10: Claim 10, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 3.

Re Claim 11: Ameriks in view of Finlow-Bates discloses the system of claim 9. Ameriks further discloses: 

wherein the instructions further comprises one or more of: creating a voucher agreement; creating an account set-up form; creating a management agreement; creating an account transfer form; creating a margin agreement; creating an options agreement; creating a money movement agreement; (C1 L38-53; C3 L14-35; C5 L35-42; C14 L22-52) 

Regarding the limitations comprising:

uploading a voucher documents completion block to the distribution blockchain. 
Finlow-Bates makes these teachings in a related endeavor (¶¶[0014-0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Finlow-Bates with the invention of Ameriks as disclosed above for the motivation of providing secure transaction processing. 
Re Claim 12: Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 4.

Re Claim 13: Ameriks in view of Finlow-Bates discloses the system of claim 12. Ameriks further discloses: 

wherein the instructions further comprises one or more of: notifying the recipient of the distribution; registering the distribution by the recipient; obtaining an approval of redemption documents from the recipient; (C1 L38-53; C3 L14-35; C5 L35-42; C14 L22-52) 

Regarding the limitations comprising:

uploading a distribution delivery completion block to the distribution blockchain.

Finlow-Bates makes these teachings in a related endeavor (¶¶[0014-0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Finlow-Bates with the invention of Ameriks as disclosed above for the motivation of providing secure transaction processing. 



Conclusion

Claims 1-13 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692